Opinion issued February 28, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-01006-CV
                           ———————————
  ENIOS TECHNOLOGIES, INC. AND RICHARD LASATER, Appellants
                                       V.
                          TANUJ MEHTA, Appellee


                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Case No. 2018-49738


                         MEMORANDUM OPINION

      Appellants have filed a motion to dismiss their appeal. Appellee has not

opposed this motion. No opinion has issued.

      We grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2